Citation Nr: 1751766	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for an acquired psychiatric disorder other than a sleep disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial rating in excess of 10 percent for a sleep disorder prior to September 9, 2015.

5.  Entitlement to a rating in excess of 10 percent for a sleep disorder from September 9, 2015 onward.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

In a November 2015 decision, the Board remanded the issues on appeal for further development.

The issue of entitlement to service connection for a lumbar spine disability and an acquired psychiatric disorder other than a sleep disorder, as well as the claim of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Right hip arthritis was not incurred in, and is not otherwise related to, active service.  A right hip disability was also not noted during service or within a year of discharge from service.

2.  For the period prior to September 9, 2015, the Veteran's sleep disorder more nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

3.  For the period from September 9, 2015 onward, the Veteran's sleep disorder more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a rating in excess of 10 percent for a sleep disorder prior to September 9, 2015 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9499-9410 (2017).

3.  The criteria for a rating of 30 percent, but no higher, for a sleep disorder from September 9, 2015 onward have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9499-9410 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Service Connection for a Right Hip Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d at 1340 (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran has current diagnoses of right hip osteoarthritis and trochanteric pain syndrome.  See July 2016 VA examination report; September 2011 x-ray study.  

The Veteran asserts that he has experienced chronic hip pain since service.  A review of his service treatment records (STRs) does not show injury or treatment related to his right hip.  There is documentation of abdominal pain; however, this related to epigastric problems or an inguinal hernia.  See, e.g., STRs (6/4/1981, 4/4/1982, and 6/4/1982).  There is also documentation of a muscle strain to the left side trunk from a sports injury.  See STR (11/13/1981) (objective finding of tenderness over the left rib area).

The Veteran underwent a VA examination in July 2016.  The examiner opined that it was less likely than not that the Veteran's right hip disabilities were related to service.  The examiner reasoned that the STRs did not indicate any orthopedic disease or condition of the hip joints proper which was documented as having any significant functional loss or specialty care.  There was no documentation of any hip trauma or arthritis during service.  It is more likely that his right hip arthritis has arisen from advanced aging, without any specific trigger or cause stemming from service.  The examiner also noted that the STRs related to an inguinal hernia noted that he was tender over the conjunct tendon.  The examiner explained that this is not a hip tendon and it is more concerned with the lower abdominal wall; in any case, simple tenderness over the hip is not a documentation of any chronic hip disorder.

The Board finds the July 2016 linkage opinion to be probative.  The examiner provided a thorough explanation for the etiological conclusion, including consideration of the in-service inguinal hernia, the symptomatology for which may have been interpreted as relating to the hip.  

The Board finds the Veteran's assertion that he has experienced chronic right hip pain since service not credible and probative.  This assertion is uncorroborated by the evidence of record.  His STRs do not show subjective complaints, injury, or treatment for a right hip problem.  The November 1982 separation examination is unremarkable in this regard, as well.  There is no evidence of hip problems within a year of discharge from service.  The hip condition was noted on a September 2011 x-ray performed to evaluate the lumbar spine and the Veteran has not otherwise sought treatment for the condition.

Based on the foregoing, the Board finds that service connection for a right hip disability is not warranted on a direct basis due to a lack of a nexus between the current disability and the Veteran's active service.  The Board also finds the right hip arthritis did not manifest to a degree of 10 percent or more during service or within a year of discharge; therefore, service connection is not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a).  Service connection based on a continuity of symptomatology framework is also not warranted because a right hip disability was not noted during service or during the presumptive period, and to the extent that the Veteran's statements assert otherwise, they are not credible.  38 C.F.R. § 3.303(b).

B.  Increased Rating for a Sleep Disorder

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's sleep disorder has been rated by analogy under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9499-9410.  

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The Veteran seeks an initial rating in excess of 10 percent for his sleep disorder.  This sleep disorder is associated with his service-connected tinnitus and is separate and distinct from his other psychiatric problems.  See February 2012 and July 2016 VA examination reports.

In June 2011, the Veteran was the victim of a physical assault.  As a result, he experienced an increase in severity of psychiatric symptoms, to include sleep disturbance.  As he related during VA treatment, his sleep problems were more due to flashbacks and anxiety over the event than anything else.  See VA treatment records (6/13/2011 and 6/24/2011).  His VA physicians prescribed Ambien and Trazodone to alleviate his sleep problems.  Id.  During a November 2011 treatment visit, he reported that he has difficulty sleeping most nights.  His tinnitus makes it even more difficult to sleep.  When he does fall asleep he sleeps for 1 hour and then wakes up and stays up.  It wears him out.  When he does sleep he feels better and refreshed.  See VA treatment record (11/21/2011).  This VA treatment record was unclear as to how much of the sleep problems could be attributed to the tinnitus, though the tinnitus did play a role.

In February 2012, the Veteran underwent a VA examination.  He reported that he has chronic issues with sleep because of tinnitus but that his sleep patterns have not significantly changed.  He reported that he sleeps about 4 hours a night and he has difficulty falling and staying asleep because of the ringing in his ears.  He reported that he will take a nap after work twice a week because he is tired from lack of sleep.  No other significant social or occupational problems were noted.  The examination report noted a single pertinent symptom of chronic sleep impairment.  The examiner indicated that the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

A February 2012 VA treatment record indicated that the Veteran's sleep was improved with Ambien.  He reported that he was working part-time and getting along with his co-workers.

A June 2012 VA treatment record shows the Veteran reported he uses Ambien every couple of nights to once a week and this helps him sleep well throughout the night.

In September 2013, VA physicians changed his prescription from Ambien 10 mg to Trazodone 50 mg because the Ambien was causing gastrointestinal side effects.

In January 2014, the Veteran reported that the Trazodone medication was not working and that he would like to increase the dose.  He reported that he was currently taking 50-100 mg for sleep.  In April 2014, he reported that he had been taking Trazodone at a higher dose than prescribed because the prescribed dose was not working for sleep.  He reported that he was taking 150 mg instead of the prescribed 100 mg.

A buddy statement from the Veteran's brother dated July 2015 indicates that, years ago, the Veteran would complain about the constant ringing in his ears making it hard to sleep, which would put him in a bad mood all day.

In September 2015, the Veteran was evaluated by a private psychologist.  The psychologist diagnosed unspecified anxiety disorder and did not attempt to differentiate the symptomatology between the Veteran's tinnitus-related sleep disorder and his psychiatric problems.  In pertinent part, the examination report noted chronic sleep impairment, including insomnia and broken sleep, even with the use of Trazodone.  The Veteran reported that he had poor sleep, constant ringing in his ears that never shuts off, distracted, absentminded, forgetful, never able to get a good rest, fatigued, and low motivation.

In July 2016, the Veteran underwent another VA examination.  He reported insomnia due to his tinnitus.  He reported that he slept four hours a night.  From July 22, 2004 to July 24, 2004 he was excused from work due to ringing in his ears.  Over the years, he has tried many different things to help him sleep and take the ringing out of his ears, such as music with nature sounds.  He reported that the Trazodone medication helps him fall asleep.  After taking the medication, if he takes 150 mg he will fall asleep in 30 minutes and if he takes 75 mg then he will fall asleep in about 45 to 60 minutes.  The single pertinent symptom noted in the examination report was chronic sleep impairment.  The examiner indicated that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated that the diagnosed posttraumatic stress disorder (PTSD) and insomnia were both equally debilitating.  The examiner did note that symptoms such as depressed mood, nightmares, anxiety, and intrusive thoughts were related to the PTSD and not to the sleep disorder.

More recent VA treatment records show that the Veteran has increased sleep problems due to nightmares.  He believed that the nightmares were the result of his Trazodone medication and, therefore, he decreased his dosage from 150 mg to 75 mg in an effort to reduce the bad dreams.  See VA treatment record (7/19/2016).  The reduction in dosage did not reduce his bad dreams.  Id.  He reported that feelings of sadness, depressed mood, and increased sleeplessness in the mornings after these bad dreams.  Id.  He reported that they occur four to five times a week, and have been worsening over the prior year.  Id.

Based on a review of the evidence of record, the Board finds that the Veteran's sleep disorder more nearly approximates the criteria corresponding to a 10 percent rating prior to September 9, 2015.  Prior to this date, the Veteran's sleep disorder was generally controlled by Ambien and/or Trazodone.  It is noted that his dosage increased over this period.  The Veteran did report that he would take a nap after work once or twice a week due to a lack of sleep.  This indicates that he experienced some degree of hypersomnolence.  He also reported that he maintained good relationships with his co-workers at work.  His brother's July 2015 statement also indicates that a lack of sleep may have put him in a bad mood the following day.  The February 2012 VA examiner noted the related symptom to be chronic sleep impairment and indicated that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran's functional capacity, both as self-described and as described by the February 2012 VA examiner, as well as his response to medications, are consistent with the criteria for a 10 percent rating.

The Board has considered whether a higher, 30 percent rating is warranted prior to September 9, 2015.  The Board acknowledges the presence of chronic sleep impairment, which is a symptom associated with a higher rating.  While evaluations under the General Rating Formula are symptom driven, it is important to recognize that the rating is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio, 713 F.3d at 117-18.  As noted above, both the Veteran's reports and the findings of the February 2012 VA examiner are indicative of a lesser level of occupational and social impairment.  The Board finds this more probative than the mere presence of the symptom of chronic sleep impairment.  Accordingly, there is no doubt to be resolved; a 30 percent rating is not warranted prior to September 9, 2015.

From September 9, 2015 onward, the Board finds that the Veteran's sleep disorder more nearly approximates the criteria corresponding to a 30 percent rating.  This date is based on the September 2015 evaluation by a private psychologist, which noted that the Veteran's sleep is broken even with the use of Trazadone medication.  The remainder of the evaluation is of limited probative value to this evaluation because the psychologist did not differentiate the Veteran's psychiatric sleep problems from his sleep disorder related to tinnitus.  The July 2016 VA examination report is also supportive of a 30 percent rating.  The Veteran reported that he only sleeps four hours a night with the help of Trazodone medication.  The single pertinent symptom identified was chronic sleep impairment.  The examiner noted that the Veteran's PTSD and his insomnia were both equally debilitating, and both resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  The examiner did note that symptoms such as depressed mood, nightmares, anxiety, and intrusive thoughts were related to the PTSD and not to the sleep disorder.  Given the waning effectiveness of medication in controlling the Veteran's symptoms, as well as the July 2016 VA examiner's opinion that the disability approximates a higher level of occupational and social impairment, the Board finds that a 30 percent rating is warranted.

The Board has considered whether a higher, 50 percent rating is warranted.  The evidence does not show that the Veteran experiences symptomatology or occupational or social impairment associated with such a rating.  To the extent that the September 2015 evaluation by the private psychologist, and December 2016 addendum, purport to show associated symptoms such as memory loss, impairment in thinking, disturbances in motivation and mood, etc., the Board finds those symptoms to not be associated because the psychologist did not explicitly separate the symptomatology related to the sleep disorder associated with tinnitus from the unspecified anxiety disorder.  Per the February 2012 and July 2016 VA examination reports, those symptoms were considered to be separate from the sleep disorder associated with tinnitus.  Similarly, the findings of the September 2015 evaluation regarding social and occupational impairment are not probative because they include consideration of the Veteran's non-tinnitus-related psychiatric symptoms such as suicidal and homicidal ideation and hallucinations.  Accordingly, there is no doubt to resolve; a higher 50 percent rating is not warranted.

In summary, the Veteran's sleep disorder is rated as 10 percent disabling prior to September 9, 2015 and 30 percent thereafter.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for a right hip disability is denied.

A rating in excess of 10 percent for a sleep disorder prior to September 9, 2015 is denied.

A 30 percent rating, but no higher, for a sleep disorder from September 9, 2015 is granted.


REMAND

Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability.  Throughout the record, he has made generalized references to experiencing low back pain.  These include statements indicating that he cracked his tailbone during service and has experienced more and more related low back pain over the years.  See, e.g., VA treatment record (9/6/2011).  This disability was previously diagnosed as coccydynia.  Pursuant to the November 2015 Board remand, the Veteran underwent a VA examination in July 2016.  The examiner diagnosed degenerative arthritis of the spine based on a September 2011 x-ray study.  The examiner also offered an etiological opinion related to that diagnosis.  Apart from a passing reference in the medical history discussion, the examination report did not consider the nature and etiology of a possible tailbone condition.  As the Veteran has repeatedly indicated that his low back pain refers to his tailbone condition, remand is required for an addendum medical opinion or, if necessary, a new VA examination.  38 C.F.R. § 4.2.

An Acquired Psychiatric Disorder Other Than a Sleep Disorder

The Veteran seeks service connection for an acquired psychiatric disorder other than a sleep disorder.  The record shows diagnoses of an anxiety disorder, PTSD, acute stress disorder, and adjustment disorder with depressive features.  The Board notes that the diagnoses of PTSD, acute stress disorder, and adjustment disorder with depressive features were all provided by VA physicians and relate to a post-service June 2011 physical assault.  There is no evidence or argument that these psychiatric disorders directly relate to the Veteran's service or are secondary to his service-connected disabilities.  Additionally, the Veteran has stated that his VA treating physician diagnosed him with bipolar disorder.  See VA treatment record (8/28/2015).  This is inaccurate.  Such a diagnosis was not made, and the Veteran is not competent to diagnose this condition himself because he does not have the requisite training or medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The following discussion will, therefore, focus on the etiology of the Veteran's anxiety disorder.

The Veteran underwent VA examinations in February 2012 and July 2016.  Neither examination produced a nexus opinion that specifically considered the etiology of the diagnosed anxiety disorder.  Portions of these opinions, however, generally relate that the anxiety disorder would occur intermittently in response to psychosocial stressors such as divorce of the Veteran's parents or conflict at work.  The opinions did not indicate that the anxiety disorder was related to service or to the tinnitus or insomnia.

The Veteran submitted a private psychological evaluation dated September 2015.  The same psychologist also authored an addendum opinion dated December 2016.  The psychologist opined that the anxiety disorder more likely than not began in military service and has continued uninterrupted to the present.  While the psychologist's rationale is not well-organized, from reviewing the report as a whole, it appears that this conclusion is largely based upon the documentation of psychiatric symptoms in service and the Veteran and his mother and brother's statements regarding a continuity of symptoms since service.  The December 2016 addendum opinion also highlights medical treatment for depression in 1993 and anxiety in 2006 as supportive of a continuity of symptoms from service.  The psychologist also opined that the Veteran's tinnitus and sleep disorder manifest as an anxiety disorder and that they have aggravated his anxiety disorder.  The psychologist did not offer a coherent rationale to support this opinion.  

The private psychologist also cited 10 medical journal articles and wrote that they support the Veteran's claim; however, the discussion of these articles was limited to a brief summary of each of their findings.  While the articles are for the most part relevant, the psychologist did not apply them to the facts of the Veteran's case.  For example, one article noted a high prevalence of anxiety and depression in persons with tinnitus and that tinnitus can cause psychological effects.  It does not necessarily follow, however, that the Veteran's tinnitus caused his anxiety.  There is a logical gap that must be filled by a competent medical professional.  The medical professional should explain how the medical literature applies to the facts of the Veteran's case and leads to or supports a particular etiological conclusion.  The psychologist did not do so with any of the 10 medical journal articles.  The Board is not competent to fill those logical gaps on its own as that would constitute a medical inference the Board is not competent to make.

Based on the foregoing reasons, the Board finds that an additional VA medical opinion is required.  This opinion should specifically consider the etiology of the Veteran's anxiety disorder, to include whether it may be secondary to service-connected tinnitus or its associated sleep disorder.  38 C.F.R. § 4.2.  The opinion should also consider the private psychologist's report, the 10 medical journal articles, and the lay statements of the Veteran's family members.


TDIU

The Veteran seeks entitlement to a TDIU.  The Board is remanding the issues of entitlement to service connection for a lumbar spine disability and an acquired psychiatric disorder other than a sleep disorder.  The resolution of these claims will affect whether the claim for a TDIU may be considered on a schedular basis, as well as the Board evaluation of the Veteran's functional capacity and his ability to secure and maintain substantially gainful employment.  Accordingly, the Board finds the claims to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claim for a TDIU is, therefore, deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a VA medical opinion concerning the nature and etiology of the Veteran's lumbar spine disability.  The opinion should be authored by the same examiner who conducted the July 2016 VA examination if at all possible.  The entire claims file, to include a copy of this REMAND, should be reviewed by the examiner in conjunction with writing the opinion. 

If the examiner cannot offer the requested opinion without re-examining the Veteran, then a new VA examination should be scheduled.

The Veteran's complaints of low back pain include references to a cracked tailbone.  The evidence shows this was previously diagnosed as coccydynia.

The examiner is asked to answer whether the Veteran has a current diagnosis related to his tailbone.  If a diagnosis is ruled out, a complete explanation should be provided.

For each diagnosed disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

3.  Obtain a VA medical opinion concerning the etiology of the Veteran's anxiety disorder.  The opinion should be authored by the psychiatrist who completed the July 2016 VA examination if at all possible.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with writing the opinion.

The examiner is asked to answer two questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's anxiety disorder was incurred in, or is otherwise related to his active service?

B)  Is it at least as likely as not that the Veteran's anxiety disorder is proximately caused or aggravated by his service-connected tinnitus and/or sleep disorder?

This second question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the anxiety disorder prior to aggravation by the tinnitus and/or sleep disorder.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the September 2015 private psychologist evaluation, the 10 medical journal articles cited therein, and the lay statements of the Veteran and his mother and brother.  If the examiner chooses to discount any lay statements, it should be explained why that is so.

4.  Finally, readjudicate the appeal to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


